Order filed July 12, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00452-CV
                                   ____________

                          KIMBERLY LEE, Appellant

                                        V.

                 CAPITAL ONE BANK (USA), N.A., Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1173169

                                   ORDER

      This is an appeal from a judgment signed May 5, 2022. The notice of appeal
was due June 6, 2022. See Tex. R. App. P. 26.1; 4.1(a). Appellant, however, filed
the notice of appeal on June 14, 2022, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to
file the notice of appeal. While an extension may be implied, appellant is still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we order appellant to file a proper motion to extend time to file
the notice of appeal within ten (10) days of the date of this order. See Tex. R. App.
P. 26.3; 10.5(b). If appellant fails to do so, the appeal is subject to dismissal
without further notice for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                              PER CURIAM


Panel Consists of Justices Zimmerer, Spain, and Poissant.